Case:19-12412-KHT Doc#:34 Filed:12/28/20 Entered:12/28/20 09:22:14 Page1 of 8

UNITED STATES BANKRUPTCY COURT
DISTRICT OF COLORADO

In Re:

LYON, NATHAN WILLIAM Case No. 19-12412 KHT

LYON, MARIA GUADALUPE

KG 6 On 603 GOD GO?

Debtors

NOTICE OF TRUSTEE’S FINAL REPORT AND
APPLICATIONS FOR COMPENSATION
AND DEADLINE TO OBJECT (NFR)

Pursuant to Fed. R. Bankr. P, 2002(a)(6) and 2002(f)(8), please take notice that JEFFREY A.
WEINMAN, TRUSTEE, trustee of the above styled estate, has filed a Final Report and the trustee and
the trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee's Final Report and Applications for Compensation.

The complete Final Report and all applications for compensation are available for inspection at
the Office of the Clerk, at the following address:
UNITED STATES BANKRUPTCY COURT
721 19th Street
Denver, Colorado 80202

Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection by JANUARY 19, 2021 together with a request
for hearing and serve a copy of both upon the trustee, any party whose application is being
challenged and the United States Trustee. If no objections are filed, the Court will act on the fee
applications and the trustee may pay dividends pursuant to FRBP 3009 without further order of
the Court.

Date Mailed: 12/28/2020 By: Jeffrey A. Weinman
Trustee

Jeffrey A. Weinman, Trustee
730 17th Street

Suite 240

Denver, CO 80202

UST Form 101-7-NFR (16/1/2010) (Page: 1)
Case:19-12412-KHT Doc#:34 Filed:12/28/20 Entered:12/28/20 09:22:14 Page2 of 8

UNITED STATES BANKRUPTCY COURT

 

 

 

 

 

 

 

 

 

 

DISTRICT OF COLORADO
In Re: §
§
LYON, NATHAN WILLIAM § Case No. 19-12412 KHT
LYON, MARIA GUADALUPE §
§
Debtors §
SUMMARY OF TRUSTEE'S FINAL REPORT
AND APPLICATIONS FOR COMPENSATION
The Final Report shows receipts of $ 3,505.00
and approved disbursements of $ 1,361.00
leaving a balance on hand of! $ 2,144.00
Claims of secured creditors will be paid as follows:
NONE
Applications for chapter 7 fees and administrative expenses have been filed as follows:
Interim Payment | Proposed
Reason/Applicant Total Requested_| to Date Payment
Trustee Fees: Jeffrey A. Weinman, Trustee_|$ 876.25/$ 0.00|$ 876.25
Trustee Expenses: Jeffrey A. Weinman,
Trustee $ 87.401 $ 0.00| $ 87.40
Attorney for Trustee Fees: BUECHLER
LAW OFFICE, LLC $ 1.361.001 $ 1,361.0013$ 0.00
Total to be paid for chapter 7 administrative expenses $ 963.65

Remaining Balance

$180.35

Applications for prior chapter fees and administrative expenses have been filed as follows:

The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the

maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)

 
Case:19-12412-KHT Doc#:34 Filed:12/28/20 Entered:12/28/20 09:22:14 Page3 of 8

NONE

In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $ 1,406.00 must be paid in advance of any dividend to general (unsecured)
creditors.

Allowed priority claims are:

 

Allowed Amount | Interim Payment to

 

 

 

 

 

 

 

 

Claim No. Claimant of Claim Date Proposed Payment
Colorado Department of

000010 Revenue $ 1,406.00 1$ 0.001 $ 1,180.35

Total to be paid to priority creditors $ 1,180.35

Remaining Balance $ 0.00

The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

Timely claims of general (unsecured) creditors totaling $ 66,604.63 have been allowed and will
be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

Timely allowed general (unsecured) claims are as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Allowed Amount | Interim Payment to

Claim No. Claimant of Claim Date Proposed Payment

000001 Discover Bank $ 1,123.401$ 0.00} $ 0.00

000002 Discover Bank $ 4,721.84|$ 0.00] $ 0.00
Capital One Bank

000003 (USA), N.A. $ 4,524.60|$ 0,001 $ 0.00
Capital One Bank

000004 (USA), N.A. $ 29,439.07 5 0.00|$ 0.00
Capital One Bank

000005 (USA), N.A. $ 10,326.22 |$ 0.001 $ 0.00
Capital One Bank

000006 (USA), NLA. $ 754.76|$ 0.00|$ 0.00
Capital One Bank

000007 (USA), N.A. $ 1,685.95 1$ 0.0015 0.00

 

UST Form 101-7-NFR (10/1/2010) (Page: 3)
Case:19-12412-KHT Doc#:34 Filed:12/28/20 Entered:12/28/20 09:22:14 Paged4 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Allowed Amount | Interim Payment to

Claim No. Claimant of Claim Date Proposed Payment
Capital One Bank

000008 (USA), N.A. $ 387.09|$ 0.001 $ 0.00
Capital One Bank

000009 (USA), N.A. S 2,363.93 1$ 0.001$ 0.00

000011 Capital One, N.A. $ 186.27|$ 0.00|$ 0,00

000012 Capital One, N.A. $ 2,884.43 15 0.00|$ 0.00

000013 Citibank, N.A. $ 4,502.06 |$ 0.00 $ 0.00

000014 Citibank, N.A. $ 2,626.501$ 0.00|$ 0.00

000015 Citibank, N.A. $ 656.67|3$ 0.00/$ 0.00

000016 Synchrony Bank $ 421.8418 0.001 $ 0.00

Total to be paid to timely general unsecured creditors $ 0.00

Remaining Balance $ 0.00

Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

Tardily filed general (unsecured) claims are as follows:

NONE

Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows:

NONE

Prepared By: /s/Jeffrey A. Weinman
Trustee

UST Form 101-7-NFR (10/1/2010) (Page: 4)
Case:19-12412-KHT Doc#:34 Filed:12/28/20 Entered:12/28/20 09:22:14 Paged of 8

Jeffrey A. Weinman, Trustee
730 17th Street

Suite 240

Denver, CO 80202

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.

UST Form 101-7-NFR (10/1/2010) (Page: 5)
Case:19-12412-KHT Doc#:34 Filed:12/28/20 Entered:12/28/20 09:22:14 Pageé of 8

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

IN RE: ) Case No. 19-12412-KHT
LYON, NATHAN WILLIAM )
XXX-XX-2924 ) Chapter 7
LYON, MARIA GUADALUPE )
XXX-XX-1702 )
Debtor(s) }

CERTIFICATE OF MAILING

The undersigned hereby certifies that on December 28, 2020, true and complete copies of the Notice Pursuant to Local Bankruptcy
Rule 9013 of Filing of Trustee’s Final Report and Application for Compensation and Reimbursement of Expenses (Final Report) and
Notice of Proposed Distribution were placed in the U.S. mail, first-class, postage prepaid addressed to the parties-in-interest identified
on the attached mailing list.

/s/Lisa Barenberg
Case:19-12412-KHT

Label Matrix for local noticing
1082-1

Case 19-12412-KET

District of Colorado

Denver

Mon Dec 28 09:20:27 MST 2020

Capital One

Attn: Bankruptcy

PO Box 30285

Salt Lake City, OT 84130-0285

Captal One

Attn: Bankruptcy

PO Box 30285

Salt Lake City, UT 84130-0285

Colorado Department of Revenue
1375 Sherman St.

Room 504

Denver, CO 80261-2200

Comenity Bank/Pottery Barn
Attn: Bankruptcy

PO Box 182125

Columbus, OH 43218-2125

Creditors Bureau USA
Attn: Bankruptcy
757 L Street

Fresno, CA 93721-2998

Discover Financial
PO Box 3025
New Albany, O8 43054-3025

HG Management
PO Box 5368
Denver, CO 80217-5368

Maria Guadalupe Lyon
894 Xenon Lane
Castle Rock, CO 80108-3087

Mercury Card/FBT

Attn: Bankruptcy

PO Box 84064

Columbus, GA 31908-4064

American Home Shield
860 Ridge Lake Blvd
Memphis, TN 38120-9408

Capital One Bank (USA), N.A.
by American InfoSource as agent
PO Box 71083

Charlotte, XC 28272-1083

Citibank, N.A.
701 East 60th Street North
Sioux Falls, SD 57104-0493

Colorado Laboratory Services
2222 'N Nevada Avenue
Colorado Springs, CO 80907-6819

Costco Go Anywhere Citicard

Citicorp Credit Services/Centralized Ban
FO Box 790040

St. Louis, MO 63179-0040

Jonathan Dickey

999 18th St.

Ste., 1230 s

Denver, CO 80202-2499

fara Gaschler Salinas
501 8. Cherry Street
Ste 1100

Denver, CO 80246-1323

Internal Revenue Service
P, 0. Box 7346
Philadelphia, PA 19101-7346

Nathan William Lyon
894 Xenon Lane
Castle Rock, CO 80108-3087

Mercury/FBT

Attn: Bankruptcy

PO Box84064

Columbus, GA 31908-4064

Doc#:34 Filed:12/28/20 Entered:12/28/20 09:22:14 Page7 of 8

Bank of America
4909 Savarese Circle
FLT1-908-01-50
Tampa, FL 33634-2413

Capital One, N.A.

c/o Becket and Lee LLP
PO Box 3001

Malvern PA 19355-0701

Citicards CBNA
Centralized Bankruptcy

PO BOX 6077

Sioux Falls, SD 57117-6077

Comenity Bank/Overstock
Attn: Bankruptcy

PO Box 182125

Columbus, OH 43218~2125

Credit Associates, Inc
PO Box 5056
Belena, ME 59604-5056

Discover Bank

Discover Products Inc

PO Box 3025

New Albany, OH 43054-3025

Genesis BC/Celtic Bank

Attn: Bankruptcy

268 South State Street Ste 300
Salt Lake City, UT 84111-5314

Kohls/Capital One

Kohls Credit

PO Box 3120

Milwaukee, WI 53201-3120

Meadows Orthodontics
3993 Limelight Avenue
Castle Rock, CO 80109-8019

Red Rocks Credit Union
200 W Plaza Drive
Littleton, CO 80129-2348
Case:19-12412-KHT Doc#:34 Filed:12/28/20 Entered:12/28/20 09:22:14 Pages of 8

Synchrony Bank US Trustee Jeffrey A. Weinman
c/o PRA Receivables Management, LLC Byron G. Rogers Federal Building 730 7th St.

PO Box 41021 1961 Stout St. Ste. 240

Norfolk VA 23541-1021 Ste. 12-200 Denver, CO 80202-3506

Denver, CO 80294-6004

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(d)Capital One (d)Capital One (d)Synchrony Bank

Attn: Bankruptcy Attn: Bankruptcy c/o PRA Receivables Management, LLC
PO BOX 30285 PO Box 30285 PO Box 41021

Salt Lake City, UT 84130-0285 Salt Lake City, OT 84130-0285 Norfolk, VA 23541-1021

(u) Synchrony Bank/Care Credit End of Label Matrix

Attn: Bankruptcy Department Mailable recipients 32

PO Box 965060 Bypassed recipients 4

Total 36
